In the Missouri Court of Appeals
                               Eastern District
                                       DIVISION THREE

JEFFERY PINNELL,                                 )   No. ED106881
                                                 )
         Appellant,                              )   Appeal from the Circuit Court of
                                                 )   Franklin County
vs.                                              )   15AB-CC00291
                                                 )
CITY OF UNION, MISSOURI,                         )   Honorable Gael D. Wood
                                                 )
         Respondent.                             )   Filed: May 14, 2019


                                            OPINION

         Jeffery Pinnell appeals the judgment of the Circuit Court of Franklin County that granted

the City of Union, Missouri’s motion for a directed verdict in this personal injury lawsuit on the

grounds that Pinnell failed to make a submissible case for waiver of the City’s sovereign immunity

under § 537.600.11. Because we find Pinnell adduced substantial evidence that at the time of his

fall from the South Oak Street bridge in Union, the City’s property was in a dangerous condition

precluding the entry of a directed verdict, we reverse and remand.




1
    All statutory references are to RSMo 2016.
                                            Background

       This action arose from the injuries Pinnell sustained on September 9, 2015 when he lost

his balance while sitting on the headwall of a short bridge or culvert2 on South Oak Street, a public

roadway in Union, and fell 13 feet down into the creek below. The features of the bridge relevant

to this case included north-south traffic lanes, a pedestrian sidewalk separated from the traffic lanes

by a curb, and a headwall from which Pinnell fell, located immediately adjacent to the sidewalk.

The term “headwall” refers to a curb-like structure approximately 18 to 20 inches high and 18 to

20 inches wide, running parallel to the road surface along the westernmost edge of the bridge.

       Pinnell filed a one-count negligence lawsuit against the City alleging that it maintained the

bridge with its sidewalk and headwall in a dangerous condition that caused his fall and injuries.

Specifically, he averred that where Oak Street passed over the creek, at a height of 13 feet from

the creek bed to the bridge surface, the City “maintained a sidewalk for pedestrian use” on the

western side of the roadway, “thereby encouraging pedestrian traffic thereupon,” even though

between the sidewalk and the precipitous drop down to the creek there was only a curb-like

structure approximately 18 to 20 inches high—the headwall—which was substantially shorter than

the average person’s center of gravity. He further alleged that the City, by maintaining such a low

headwall, “encourage[d], entice[d], or otherwise invite[d] the public to sit upon” it. As a result,

Pinnell claimed, the City failed to “adequately protect” the public from the foreseeable risk of

falling over the headwall and into the creek below, and therefore the City’s premises were in a

dangerous condition.




2
 The structure in question was referred to during the lawsuit as a “culvert” and as a “bridge.” For
ease of understanding, we will use the term “bridge” in this opinion and note that the difference is
immaterial for purposes of this appeal.
                                                  2